DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang [US 2021/0136826].
As claims 1 and11, Chang discloses a data sending method, comprising determining, by a terminal device, indication information [Fig 7, Ref S301 discloses UE for receiving a message includes indication information such as maximum TBS], wherein the terminal device is configured to determine at least two of: first information indicating that a transport block size (TBS) used by the terminal device to send data is a first TBS, second information indicating that the TBS used by the terminal device to [Fig 7, Ref S302 discloses the UE determine TBS values of the groups wherein each group has same maximum TBS value such as first TBS and first group has at least one of the remain TBS values such as third or second TBS, Group two has only 2 TBS values, Par. 0118, 0126]; determining, by the terminal device based on the indication information, the TBS used to send data [Fig 7, Ref S303]; and sending, by the terminal device, the data based on the determined TBS [Fig 7, Ref S303].
As claims 2 and 12, Chang discloses the determining, by a terminal device, indication information comprises at least one of: determining, by the terminal device, the indication information based on cell-specific common signaling, wherein the cell-specific common signaling comprises the indication information [Fig 7, Ref S301]; determining, by the terminal device, the indication information based on a coverage enhancement level of the terminal device, wherein corresponding indication information is set for each coverage enhancement level supported by a network device [Fig 7, Ref S301]; determining, by the terminal device, the indication information based on a coverage enhancement mode of the terminal device, wherein corresponding indication information is set for each coverage enhancement mode supported by the network device [Fig 7, Ref S301]; determining, by the terminal device, the indication information [Par. 0024, 0036, 0115, 0125].
As claims 3 and 13, Chang discloses one of: receiving, by the terminal device, first common signaling sent by the network device, and if the first common signaling does not comprise the indication information, determining, by the terminal device, that the TBS used to send data is the first TBS; receiving, by the terminal device, second common signaling sent by the network device, and if the second common signaling comprises the indication information, determining, by the terminal device, that the TBS used to send data is the third TBS determined based on the indication information and the TBS set [Fig 7, Ref S301 and S302, the UE send uplink data based on one of TBS value in the set]; receiving first dedicated signaling sent by the network device, and if the first dedicated signaling does not comprise the indication information, determining, by the terminal device, that the TBS used to send data is the first TBS; receiving second dedicated signaling sent by the network device, and if the second dedicated signaling comprises the indication information, determining, by the terminal device, that the TBS used to send data is the third TBS determined based on the indication information and the TBS set; receiving a first MAC PDU sent by the network device, and if the first MAC PDU does not comprise a first subheader including the indication information, determining, by the terminal device, that the TBS used to send data is the first TBS; or receiving a second MAC PDU sent by the network device, and if 
As claims 4 and 14, Chang discloses wherein the terminal device is at a coverage enhancement level 0, a coverage enhancement level 1, or a coverage enhancement mode A [Par. 0122]; wherein the determining, by a terminal device, indication information comprises: determining the indication information by receiving an MAC RAR that comprises a RAR grant, and wherein the MAC RAR comprises one or more characteristics comprising: a characteristic that the MAC RAR does not comprise a reserved bit; a characteristic that the RAR grant does not comprise one or more of a channel state information request field, an uplink delay field, a modulation and coding scheme field, or a repetition quantity field; a quantity of zero padding bits in the RAR grant being less than (4−M), where M is equal to a quantity of bits in the RAR grant that indicate a narrowband index of a message 3; a quantity of bits of a modulation and coding scheme field in the AR grant being less than 3; a quantity of bits of a repetition quantity field in the RAR grant being less than 2; a quantity of bits of a transmit power control field in the RAR grant being less than 3; or a quantity of bits of a control channel narrowband index field in the message 3 or a message 4 in the RAR grant being less than 2 [Par. 0036].
As claims 5 and 15, Chang discloses wherein the terminal device is at a coverage enhancement level 2, a coverage enhancement level 3, or a coverage enhancement mode B [Par. 0122]; wherein the determining, by a terminal device, indication information comprises: determining the indication information by receiving an one or more characteristics comprising: a characteristic that the MAC RAR does not comprise a reserved bit; a characteristic that the RAR grant does not comprise one or more of a transport block size field, an uplink delay field, or a repetition quantity field; a quantity of bits of a transport block size field in the MAC RAR grant being less than 2; a quantity of bits of a repetition quantity field in the MAC RAR grant being less than 3; or a quantity of bits of a control channel narrowband index field in a message 3 or a message 4 in the MAC RAR grant being less than 2 [Par. 0036].
As claims 6 and 16, Chang discloses an information sending method, comprising: determining, by a network device, indication information [Fig 7, Ref S301 discloses UE for receiving a message includes indication information such as maximum TBS], wherein the network device is configured to determine at least two of: first information indicating that a transport block size (TBS) used by a terminal device to send data is a first TBS, second information indicating that the TBS used by the terminal device to send data is a second TBS, or third information indicating the terminal device to select a TBS from a TBS set as a third TBS used by the terminal device to send data, wherein the TBS set is determined based on the first TBS and comprises at least one of the second TBS or the third TBS, and wherein the indication information comprises one of the at least two of the first information, the second information, or the third information [Fig 7, Ref S302 discloses the UE determine TBS values of the groups wherein each group has same maximum TBS value such as first TBS and first group has at least one of the remain TBS values such as third or second TBS, Group two has only 2 TBS values, Par. 0118, 0126]; sending, by the network device, the [Fig 7, Ref S301]; and receiving, by the network device based on the TBS, the data sent by the terminal device [Fig 7, Ref S303].	
As claims 7 and 17, Chang discloses the sending, by the network device, the indication information comprises at least one of: sending, by the network device, the indication information through cell-specific common signaling, wherein the cell-specific common signaling comprises the indication information [Fig 7, Ref S301]; sending, by the network device, the indication information based on a coverage enhancement level, wherein the network device sends corresponding indication information for each coverage enhancement level supported by the network device [Fig 7, S301]; sending, by the network device, the indication information based on a coverage enhancement mode, wherein the network device sends corresponding indication information for each coverage enhancement mode supported by the network device [Fig 7, Ref S301]; sending, by the network device, the indication information through a first subheader in a media access control (MAC) protocol data unit (PDU), wherein the first subheader comprises the indication information; or sending, by the network device, the indication information through an MAC random access response (RAR), wherein the MAC RAR comprises the indication information [Par. 0024, 0036, 0115, 0125].
As claims 8 and 18, Chang discloses comprising one of: sending, by the network device, first common signaling, and if the first common signaling does not comprise the indication information, determining, by the network device, that the TBS used by the terminal device to send data is the first TBS and receiving the data based on the first TBS; sending, by the network device, second common signaling, and if the second common signaling comprises the indication information, determining, by the network [Fig 7, Ref S301 and S302, the UE send uplink data based on one of TBS values in the set]; sending, by the network device, a first MAC PM, and if the first MAC PDU does not comprise a first subheader including the indication information, determining, by the network device, that the TBS used by the terminal device to send data is the first TBS and receiving the data based on the first TBS; or sending, by the network device, a second MAC PM, and if the second MAC PDU comprises the first subheader, determining, by the network device, the third TBS based on the indication information in the first subheader and the TBS set and receiving the data based on the third TBS.
As claims 9 and 19, Chang discloses wherein the terminal device is at a coverage enhancement level 0, a coverage enhancement level 1, or a coverage enhancement mode A [Par. 0122]; wherein the sending, by the network device, the indication information comprises: sending, by the network device, the indication information through an MAC that comprises a RAR grant; and wherein the MAC RAR comprises one or more characteristics comprising: a characteristic that the MAC RAR [Par. 0036].
As claims 10 and 20, Chang discloses the terminal device is at a coverage enhancement level 2, a coverage enhancement level 3, or a coverage enhancement mode B [Par. 0122]; wherein the sending, by the network device, the indication information comprises: sending, by the network device, the indication information through an MAC that comprises a RAR grant; and wherein the MAC RAR comprises one or more characteristics comprising: a characteristic that the MAC RAR does not comprise a reserved bit; a characteristic that the RAR grant does not comprise one or more of a transport block size field, an uplink delay field, or a repetition quantity field; a quantity of bits of a transport block size field in the RAR grant being less than 2; a quantity of bits of a repetition quantity field in the RAR grant being less than 3; or a quantity of bits of a control channel narrowband index field in a message 3 or a message 4 in the RAR grant being less than 2 [Par. 0036].
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang [US 2020/0059390 based on priority of application 201810291338.5].
As claims 1 and11, Chang discloses a data sending method, comprising determining, by a terminal device, indication information [Par. 0527-0530 discloses UE for receiving a message includes indication information such as which TBS set in TBS set table], wherein the terminal device is configured to determine at least two of: first information indicating that a transport block size (TBS) used by the terminal device to send data is a first TBS, second information indicating that the TBS used by the terminal device to send data is a second TBS, or third information indicating the terminal device to select a TBS from a TBS set as a third TBS used by the terminal device to send data, wherein the TBS set is determined based on the first TBS and comprises at least one of the second TBS or the third TBS, and wherein the indication information comprises one of the at least two of the first information, the second information, or the third information [Par. 0527-0530 discloses the UE determine TBS values of the sets such as 1000, 776 or 1000, 552 wherein first information is 1000, second information is 776 and second information is 552 wherein each set has same maximum TBS value such as first TBS and first set “1000, 776” and second set has “1000, 552”]; determining, by the terminal device based on the indication information, the TBS used to send data [Par. 0529 discloses TBS for using to transmitting data]; and sending, by the terminal device, the data based on the determined TBS [Par. 0529 discloses TBS for using to transmitting data].
As claims 2 and 12, Chang discloses the determining, by a terminal device, indication information comprises at least one of: determining, by the terminal device, [Par. 0527-0529]; determining, by the terminal device, the indication information based on a coverage enhancement level of the terminal device, wherein corresponding indication information is set for each coverage enhancement level supported by a network device [Par. 0527-0529]; determining, by the terminal device, the indication information based on a coverage enhancement mode of the terminal device, wherein corresponding indication information is set for each coverage enhancement mode supported by the network device [Par. 0527-0529]; determining, by the terminal device, the indication information based on a first subheader in a media access control (MAC) protocol data unit (PDU) sent by the network device, wherein the first subheader comprises the indication information; or determining, by the terminal device, the indication information by receiving an MAC random access response (RAR), wherein the MAC RAR comprises the indication information [Par. 0527-0529 and Fig 23-24 disclose MAC RAR format].
As claims 3 and 13, Chang discloses one of: receiving, by the terminal device, first common signaling sent by the network device, and if the first common signaling does not comprise the indication information, determining, by the terminal device, that the TBS used to send data is the first TBS [Par. 0527-0529]; receiving, by the terminal device, second common signaling sent by the network device, and if the second common signaling comprises the indication information, determining, by the terminal device, that the TBS used to send data is the third TBS determined based on the indication information and the TBS set [Par. 0531 discloses the UE send uplink data based on one of TBS value in the set]; receiving first dedicated signaling sent by the [Par. 0527-0529]; receiving second dedicated signaling sent by the network device, and if the second dedicated signaling comprises the indication information, determining, by the terminal device, that the TBS used to send data is the third TBS determined based on the indication information and the TBS set [Par. 0527-0531]; receiving a first MAC PDU sent by the network device, and if the first MAC PDU does not comprise a first subheader including the indication information, determining, by the terminal device, that the TBS used to send data is the first TBS; or receiving a second MAC PDU sent by the network device, and if the second MAC PDU comprises the first subheader, determining, by the terminal device, that the TBS used to send data is the third TBS determined based on the indication information in the first subheader and the TBS set [Par. 527-0538, Fig 23-24].
As claims 4 and 14, Chang discloses wherein the terminal device is at a coverage enhancement level 0, a coverage enhancement level 1, or a coverage enhancement mode A [Par. 0527-0529]; wherein the determining, by a terminal device, indication information comprises: determining the indication information by receiving an MAC RAR that comprises a RAR grant [Par. 0527-0529], and wherein the MAC RAR comprises one or more characteristics comprising: a characteristic that the MAC RAR does not comprise a reserved bit; a characteristic that the RAR grant does not comprise one or more of a channel state information request field, an uplink delay field, a modulation and coding scheme field, or a repetition quantity field; a quantity of zero padding bits in the RAR grant being less than (4−M), where M is equal to a quantity of or a quantity of bits of a control channel narrowband index field in the message 3 or a message 4 in the RAR grant being less than 2 [Par. 0527-0529 and Fig 23-24 do not includes one of characteristic based on the mode].
As claims 5 and 15, Chang discloses wherein the terminal device is at a coverage enhancement level 2, a coverage enhancement level 3, or a coverage enhancement mode B [Par. 0527-0529]; wherein the determining, by a terminal device, indication information comprises: determining the indication information by receiving an MAC RAR that comprises a RAR grant [Par. 0527-0529], and wherein the MAC RAR comprises one or more characteristics comprising: a characteristic that the MAC RAR does not comprise a reserved bit; a characteristic that the RAR grant does not comprise one or more of a transport block size field, an uplink delay field, or a repetition quantity field; a quantity of bits of a transport block size field in the MAC RAR grant being less than 2; a quantity of bits of a repetition quantity field in the MAC RAR grant being less than 3; or a quantity of bits of a control channel narrowband index field in a message 3 or a message 4 in the MAC RAR grant being less than 2 [Par. 0527-0529 and Fig 23-24 do not includes one of characteristic based on the mode].
As claims 6 and 16, Chang discloses an information sending method, comprising: determining, by a network device, indication information [Par. 0527-0530 discloses UE for receiving a message includes indication information such as which TBS set in TBS set table], wherein the network device is configured to determine at least two of: first information indicating that a transport block size (TBS) used by a terminal device to send data is a first TBS, second information indicating that the TBS used by the terminal device to send data is a second TBS, or third information indicating the terminal device to select a TBS from a TBS set as a third TBS used by the terminal device to send data, wherein the TBS set is determined based on the first TBS and comprises at least one of the second TBS or the third TBS, and wherein the indication information comprises one of the at least two of the first information, the second information, or the third information [Par. 0527-0530 discloses the UE determine TBS values of the sets such as 1000, 776 or 1000, 552 wherein first information is 1000, second information is 776 and second information is 552 wherein each set has same maximum TBS value such as first TBS and first set “1000, 776” and second set has “1000, 552”]; sending, by the network device, the indication information [Par. 0529 discloses TBS for using to transmitting data]; and receiving, by the network device based on the TBS, the data sent by the terminal device [Par. 0529 discloses TBS for using to transmitting data].
As claims 7 and 17, Chang discloses the sending, by the network device, the indication information comprises at least one of: sending, by the network device, the indication information through cell-specific common signaling, wherein the cell-specific common signaling comprises the indication information [Par. 0527-0529]; sending, by the network device, the indication information based on a coverage enhancement level, wherein the network device sends corresponding indication information for each coverage enhancement level supported by the network device [Par. 0527-0529]; [Par. 0527-0529]; sending, by the network device, the indication information through a first subheader in a media access control (MAC) protocol data unit (PDU), wherein the first subheader comprises the indication information; or sending, by the network device, the indication information through an MAC random access response (RAR), wherein the MAC RAR comprises the indication information [Par. 0527-0529 and Fig 23-24 disclose MAC RAR format]..
As claims 8 and 18, Chang discloses comprising one of: sending, by the network device, first common signaling, and if the first common signaling does not comprise the indication information, determining, by the network device, that the TBS used by the terminal device to send data is the first TBS and receiving the data based on the first TBS [Par. 0527-0529]; sending, by the network device, second common signaling, and if the second common signaling comprises the indication information, determining, by the network device, the third TBS based on the indication information and the TBS set and receiving the data based on the third TBS [Par. 0531 discloses the UE send uplink data based on one of TBS value in the set]; sending, by the network device, first dedicated signaling, and if the first dedicated signaling does not comprise the indication information, determining, by the network device, that the TBS used by the terminal device to send data is the first TBS and receiving the data based on the first TBS [Par. 0527-0529]; sending, by the network device, second dedicated signaling, and if the second dedicated signaling comprises the indication information, determining, by [Par. 0531 discloses the UE send uplink data based on one of TBS value in the set]; sending, by the network device, a first MAC PM, and if the first MAC PDU does not comprise a first subheader including the indication information, determining, by the network device, that the TBS used by the terminal device to send data is the first TBS and receiving the data based on the first TBS; or sending, by the network device, a second MAC PM, and if the second MAC PDU comprises the first subheader, determining, by the network device, the third TBS based on the indication information in the first subheader and the TBS set and receiving the data based on the third TBS [Fig 23-24 and Par. 0527-0538].
As claims 9 and 19, Chang discloses wherein the terminal device is at a coverage enhancement level 0, a coverage enhancement level 1, or a coverage enhancement mode A [Par. 0527-0529]; wherein the sending, by the network device, the indication information comprises: sending, by the network device, the indication information through an MAC that comprises a RAR grant [Par. 0527-0529]; and wherein the MAC RAR comprises one or more characteristics comprising: a characteristic that the MAC RAR does not comprise a reserved bit; a characteristic that the RAR grant does not comprise one or more of a channel state information request field, an uplink delay field, a modulation and coding scheme field, or a repetition quantity field; a quantity of zero padding bits in the RAR grant being less than (4−M), where M is equal to a quantity of bits in the RAR grant that indicate a narrowband index of a second message 3; a quantity of bits of a modulation and coding scheme field in the RAR grant being less than 3; a quantity of bits of a repetition quantity field in the RAR grant being less than 2; [Par. 0527-0529 and Fig 23-24 do not includes  one of characteristic based on the mode].
As claims 10 and 20, Chang discloses the terminal device is at a coverage enhancement level 2, a coverage enhancement level 3, or a coverage enhancement mode B [Par. 0527-0529]; wherein the sending, by the network device, the indication information comprises: sending, by the network device, the indication information through an MAC that comprises a RAR grant [Par. 0527-0529]; and wherein the MAC RAR comprises one or more characteristics comprising: a characteristic that the MAC RAR does not comprise a reserved bit; a characteristic that the RAR grant does not comprise one or more of a transport block size field, an uplink delay field, or a repetition quantity field; a quantity of bits of a transport block size field in the RAR grant being less than 2; a quantity of bits of a repetition quantity field in the RAR grant being less than 3; or a quantity of bits of a control channel narrowband index field in a message 3 or a message 4 in the RAR grant being less than 2 [Par. 0527-0529 and Fig 23-24 do not includes  one of characteristic based on the mode].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rico Alvarino [US 2019/0159257] discloses a method and system for early data transmission based on TBS.

Lin [US 2019/0306873] discloses a method and system early data transmission.
Johansson [US 2019/0104553] discloses a method and system early data transmission.
Hoglumd [US 2020/0344818] discloses a plurality of TBS for data transmission in msg3.
Park [US 2019/0215872] discloses a plurality of TBS for data transmission in msg3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414